Citation Nr: 1108151	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active military service from October 1951 to October 1954.  Service personnel records in his claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB) and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to a TDIU rating.

The Veteran testified during a hearing before RO personnel in March 2009; a transcript of that hearing is of record.

In an April 2010 decision, the Board denied entitlement to a TDIU rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).

The Court granted the parties' Joint Motion for Remand of the Board's April 2010 decision.  Pursuant to the actions requested in the December 2010 Joint Motion for Remand, the Court vacated the Board's decision and remanded the issue of entitlement to a TDIU rating to the Board for readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are currently rated as follows:  bilateral hearing loss (rated as 60 percent disabling); posttraumatic stress disorder (PTSD) (rated as 30 percent disabling); residuals of left knee shell fragment wound (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); degenerative changes of the left knee (rated as 10 percent disabling); and varicosities of the left leg (rated as 10 percent disabling).  The combined rating is 80 percent.

2.  Resolving all doubt in the Veteran's favor, his service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board's decision to grant a TDIU rating herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).


Factual Background

The Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities, render him unemployable.

VA treatment records dated in 1977 reflected findings of unstable left knee, left knee shell fragment wound residuals, and degenerative arthritis of the lumbar spine. 

An October 1977 report of periodic-special examination from the Veteran's employer, Conrail Corporation, showed that he was found to be "not qualified" for his occupation as a yard conductor.  An undated letter associated with the file from the Veteran's employer confirmed that as of October 1977, he was held out of service pending a physical examination in regards to the restrictions placed on him by VA. 

A VA medical administration service letter dated in November 1978 showed that the Veteran was cleared to return to work with certain physical restrictions, such as no jumping or heavy use of the knee, with continued use of his brace.  A September 1979 disability determination from the Railroad Retirement Board noted that the Veteran's disabilities included his service-connected left knee disability.  It was further indicated that the Veteran did not claim to be disabled for all regular employment. 

In a written statement as well as a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) dated in December 2006, the Veteran indicated that he completed four years of high school education and last worked full-time as of October 1977.  In this report, he indicated that he left his last job at Conrail as a yard-road conductor because of his disability, had not tried to obtain employment since he became too disabled to work, and reported that he received a disability annuity from his employer.

In a November 2007 VA general medical examination report, the examiner listed diagnoses of PTSD, hearing loss, tinnitus, varicose veins, chronic low back pain due to degenerative disc disease of the lumbosacral spine, and residuals of shell fragment wound of the left knee with post-traumatic degenerative arthritis.  It was noted that the Veteran was capable of managing his benefit payments in his own best interest without restriction, retired in 1977 after working for the railroad for 22 years, and had no difficulty with the activities of daily living. 

During his March 2009 RO hearing, the Veteran reported that the railroad company with which he was formerly employed would not rehire him in 1978 given his physical restrictions.  He indicated that he attained his G.E.D. while in the military but not an advanced degree, did not like to be around people, was prescribed medication that made him foggy, was unable to walk long extended lengths, suffered from left knee instability, and had difficulty hearing noises even with his hearing aids.  His duties as a yard conductor were described as assembling the cars to build the trains and delivering freight trains.  Those activities were noted to require climbing, walking on top of the railroad cars, and physical labor.  He reported that his current, normal daily routine included puttering in the house and garage, walking his dogs, reading, and playing on the computer.

In an August 2009 VA audio examination report, the examiner listed diagnoses of mild to profound sensorineural hearing loss of the right ear, severe to profound sensorineural hearing loss in the left ear, and tinnitus, noting that his bilateral speech discrimination is poor "in quiet."  In addressing the Veteran's employability, he stated that the Veteran has significant difficulty understanding normal conversation even with the use of hearing aids with regard his hearing loss and tinnitus.  However, he opined that the Veteran could be employed in a position that required minimal verbal communication or that used only face-to-face communication.

In an August 2009 VA joints examination report, the examiner noted that the Veteran is able to stand for 15 to 30 minutes, but is unable to walk more than a few yards.  He further indicated that the Veteran displays an antalgic gait, but does not require the use of assistive devices or aids.  Impaired range of motion was documented as well as weekly flare-ups of pain lasting 10 minutes.  Critically, as to the issue of employability, the examiner reported that the Veteran's left knee disabilities would negatively affect employability, finding that he would have difficulty with prolonged sitting, would need to change position at will, would be unable to perform anything more than brief standing and walking, would be able to handle only minimal light lifting with no twisting and only occasional reaching, and would be unable to climb or have a job requiring use of foot controls.  

The Board notes that the August 2009 VA examiner also indicated that the Veteran's currently diagnosed hip and back degenerative disease also negatively impacted his employability.  However, because only the impact of the Veteran's service-connected disabilities may be considered in determining his eligibility for TDIU, the effect of the Veteran's hip and back disabilities on his employability will not be considered.

In an August 2009 VA veins examination report, the examiner noted that the Veteran's service-connected varicosities of the left leg had no significant effects on occupation.

In an August 2009 VA PTSD examination report, the examiner indicated that the Veteran's symptoms have caused clinically significant distrust for him and created some impairment in social, occupational, psychosocial, and other important areas of functioning.  He concluded, regarding the Veteran's employability from a purely psychological point of view, that the Veteran would not be able to work in a job which involved contact with other people, given his irritability and strong desire to avoid contact with others.  Problems with emotionality and concentration/memory were noted to limit him to repetitive work, from a psychological point of view.  It was further noted that the Veteran did not pay his own bills.  Given his problems with forgetfulness and misplacing things, the examiner indicated that the Veteran should probably not be considered competent for VA purposes to manage any financial benefits in his own best interests.

In an August 2009 VA general examination report, the Veteran asserted that he was forced to retire in 1977 as a result of his left knee disabilities and that this disability prevented any subsequent return to employment. 

Analysis

The Veteran's service-connected disabilities are currently rated as follows:  bilateral hearing loss (rated as 60 percent disabling); PTSD (rated as 30 percent disabling); residuals of left knee shell fragment wound (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); degenerative changes of the left knee (rated as 10 percent disabling); and varicosities of the left leg (rated as 10 percent disabling).  The combined rating is 80 percent.

At 80 percent, the Veteran's combined disability rating meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2010).  The Board must now determine whether evidence of record shows that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.

The Board is cognizant that none of the medical opinions of record specifically stated that the Veteran's service-connected disabilities alone prevented him from following substantially gainful employment.  In fact, evidence of record showed that the Veteran suffered from multiple nonservice-connected disorders, including degenerative disease of the hips and degenerative disc disease of the lumbosacral spine, found to negatively affect his employability. 

However, given the Veteran's past occupational experience with only physical labor and his limited educational background, opportunities for repetitive task work in a sedentary environment with minimal verbal communication or that used only face-to-face communication and do not require prolonged sitting or contact with other people are extremely rare.  Upon consideration in aggregate of the restrictions documented in the record as caused by the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, residuals of left knee shell fragment wound, degenerative changes of the left knee, and varicosities of the left leg, the Board finds that the Veteran is incapable of substantially gainful employment by reason of his service-connected disabilities.

Consequently, the Board has determined that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, finds that the record demonstrates that his service-connected disabilities alone preclude him from engaging in substantially gainful employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is warranted.


ORDER

Entitlement to a TDIU rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


